25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Everett R. CRUICKSHANKS;  Euna Marie CRUICKSHANKS,Plaintiffs Appellants,v.UNITED MINE WORKERS of AMERICA HEALTH and RETIREMENT FUNDS,Defendant Appellee.
No. 93-2338.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided May 18, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (CA-93-76)
Wayne King, Clay, WV, for appellants.
Glenda S. Finch, Matilda A. Brodnax, Office of Gen. Counsel, UMWA Health and Retirement Funds, Washington, DC, for appellee.
S.D.W.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their claim for health and retirement benefits.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Cruickshanks v. UMWA Health & Retirement Funds, No. CA-93-76 (S.D.W. Va.  Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 As noted by the district court, Appellants' claims were presented and decided in an earlier action.  Their present request for relief is thus barred by res judicata.   Meekins v. United Transp.  Union, 946 F.2d 1054, 1057 (4th Cir.1991)